Exhibit 10.9

FIRST AMENDMENT TO AGREEMENT OF PURCHASE AND SALE AND JOINT

ESCROW INSTRUCTIONS

THIS FIRST AMENDMENT TO AGREEMENT OF PURCHASE AND SALE AND JOINT ESCROW
INSTRUCTIONS (this “Amendment”) is dated for reference purposes as of
January 12, 2011, and is entered into by and between O’DONNELL ACQUISITIONS,
LLC, a California limited liability (“Buyer), and CAJUN FXF, L.L.C., a Missouri
limited liability company (“Seller”).

R E C I T A L S

A.        Buyer and Seller are parties to that certain Agreement of Purchase and
Sale and Joint Escrow Instructions dated November 21, 2011 (the “Purchase
Agreement”), pursuant to which, among other things, Seller agreed to convey to
Buyer the Property, which real property consists of that certain land and
improvements located at 1840 West Willow, Scott, Louisiana. Capitalized terms
which are not expressly defined in this Amendment shall have the meaning given
to them in the Purchase Agreement.

B.        During the Inspection Period, Buyer reviewed the Survey (being that
certain Survey prepared by Paul L Miers Engineering updated June 20, 2011), the
Commitment (being that certain Commitment for Title Insurance Order
No. 2011112553 (NCS-515190), dated December 19, 2011 issued by Title Company),
and all other Seller’s Documents provided to Buyer by Seller.

C.        As a result of such review, Buyer and Seller extended the Inspection
Period to January 12, 2011 and desire to amend, modify and supplement the
Purchase Agreement as more fully set forth below.

NOW, THEREFORE, incorporating the foregoing recitals and in consideration
thereof, in consideration of the mutual covenants and conditions contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

1.        Title Requirements. As part of Seller’s closing deliveries pursuant to
Section 13 of the Purchase Agreement, Seller shall deliver to the Title Company
a customary and reasonable affidavit referenced in Requirement (C)d of Section
One, Schedule B of the Commitment.

2.        Title Exceptions. As part of Seller’s closing deliveries pursuant to
Section 13 of the Purchase Agreement, Seller shall deliver to Title Company a
customary and reasonable affidavit and any customary and reasonable indemnity
agreement sufficient to cause the Title Company to remove Exception Nos. 2, 3
and 4 of Section Two, Schedule B of the Commitment.

3.        Condition of Title. Notwithstanding anything to the contrary contained
in the Purchase Agreement, Buyer hereby acknowledges and agrees that, subject to
Seller’s satisfaction of its obligations under Sections 1 and 2 of this
Amendment, Buyer is deemed to have approved all items set forth in the
Commitment (other than the general exception regarding any new items that might
appear on an updated Survey) and the Survey and waived its prior disapprovals of
any such items.

 

-1-



--------------------------------------------------------------------------------

4.        Inspection Period. Buyer hereby acknowledges and agrees that Buyer is
not electing to terminate the Purchase Agreement pursuant to Section 5 of the
Purchase Agreement, and that Buyer’s only remaining termination rights under the
Purchase Agreement are set forth in Sections 11 (Completion of the Asset), 12
(closing conditions), 15 (casualty/condemnation) and 37(a) (Seller default) of
the Purchase Agreement, as such provisions are modified by this Amendment, and
Section 5 below.

5.        Disclosures. Seller shall reasonably cooperate (at no cost to Seller)
with Buyer in requesting that FedEx consent to Buyer’s disclosures set forth in
Exhibit “1” attached hereto. In the event such consent is not obtained and
provided to Buyer on or before January 26, 2012, Buyer shall have the right,
exercisable by written notice to Seller and Escrow Holder (with email
notification being an acceptable method of delivery and deemed delivered on the
day such email is sent) on or before January 27, 2012, to terminate the Purchase
Agreement, in which event Buyer’s Deposit plus all accrued and unpaid interest
thereon shall be returned to Buyer as its sole and exclusive remedy (unless due
to Seller’s breach of its obligations under this Section 5), and thereafter the
Escrow, the Purchase Agreement and the rights and obligations of the parties
hereunder shall terminate, except as and to the extent otherwise expressly
therein provided. If Buyer does not so terminate the Purchase Agreement, then
Buyer shall no longer have the right to terminate the Purchase Agreement
pursuant to this Section 5. Prior to Closing, Seller shall reasonably cooperate
(at no cost to Seller) with Buyer’s other reasonably requested disclosures,
including requesting that FedEx consent, pursuant to Section 4 of the first
amendment to the Lease, to Buyer’s “text and timing” disclosures; provided,
however, Seller’s failure to obtain FedEx’s consent to any such disclosures
shall not constitute a default by Seller and shall not constitute a closing
condition under the Purchase Agreement.

6.        Legal Description. On or before January 26, 2012, Seller shall provide
Buyer with reasonable information to clarify that the legal description in the
Lease constitutes the exact same property as the legal description for the
Property in the Purchase Agreement, or otherwise address any discrepancy to
Buyer’s reasonable satisfaction. In the event Seller fails to provide such
information or address any discrepancies on or before January 26, 2012, Buyer
shall have the right, exercisable by written notice to Seller and Escrow Holder
(with email notification being an acceptable method of delivery and deemed
delivered on the day such email is sent) on or before January 27, 2012, to
terminate the Purchase Agreement, in which event Buyer’s Deposit plus all
accrued and unpaid interest thereon shall be returned to Buyer as its sole and
exclusive remedy, and thereafter the Escrow, the Purchase Agreement and the
rights and obligations of the parties hereunder shall terminate, except as and
to the extent otherwise expressly therein provided. If Buyer does not so
terminate the Purchase Agreement, then Buyer shall no longer have the right to
terminate the Purchase Agreement pursuant to this Section 6.

7.        Completion of the Asset. As defined in Section 11(a) of the Purchase
Agreement, “Completion of the Asset” shall not be deemed to have occured until
Buyer receives written notice that Substantial Completion of the Landlord’s
Improvements has occurred, which notice shall include copies of the supporting
documentation evidencing the same as set forth in Sections 5.8(b) and (c) of
Exhibit B to the Lease, including any list of Approved Punchlist Work given by

 

-2-



--------------------------------------------------------------------------------

FedEx (collectively, the “Completion of the Asset Documentation”). Buyer’s right
to terminate the Purchase Agreement pursuant to Section 11(a) of the Purchase
Agreement shall expire after the date that is seven (7) business days after
Buyer’s receipt of the Completion of the Asset Documentation, and shall be
conditioned upon Buyer having a good faith basis to not accept Seller’s
assertion of Completion of the Asset. If Buyer does not so terminate the
Purchase Agreement within such seven (7) business day period, then Buyer shall
no longer have the right to terminate the Purchase Agreement pursuant to
Section 11(a) of the Purchase Agreement.

8.        Certain Closing Conditions. Buyer’s right to terminate the Purchase
Agreement pursuant to Section 11(b)(i) of the Purchase Agreement shall expire
after the date that is five (5) business days after that date which is thirty
(30) days after the Completion of the Asset. If Buyer does not so terminate the
Purchase Agreement within such five (5) business day period, then Buyer shall no
longer have the right to terminate the Purchase Agreement pursuant to
Section 11(b)(i) of the Purchase Agreement.

9.        SNDA. An additional closing condition (but not an obligation of
Seller) under Section 12 of the Purchase Agreement shall be the receipt from
FedEx of a subordination agreement benefitting Buyer’s lender in accordance with
the terms and conditions of Section 29 of the Lease. This closing condition
shall be treated in the same manner as those closing conditions set forth in
Sections 12(b), (c) and (d) of the Purchase Agreement are treated under
Section 11(b) of the Purchase Agreement.

10.        Seller Deliveries. As part of Seller’s closing deliveries pursuant to
Section 13 of the Purchase Agreement, Seller shall deposit copies of all
deliveries, if any, made by Seller to FedEx pursuant to Sections 5.13, 5.14,
5.15 and 5.16 of Exhibit B to the Lease. After Closing, Seller shall continue to
provide Buyer with copies of all deliveries, if any, made by Seller to FedEx
pursuant to Sections 5.13, 5.14, 5.15 and 5.16 of Exhibit B to the Lease. Seller
shall indemnify, defend and hold harmless Buyer from any loss, cost, expense,
claim, liability or damage resulting from any failure by Seller to comply with
the obligations under Sections 5.13, 5.14, 5.15 and 5.16 of Exhibit B to the
Lease to the extent related to the completion of the Landlord Improvements.
Notwithstanding the foregoing, Seller’s failure to make such deliveries shall
not constitute a default by Seller and shall not constitute a closing condition
under the Purchase Agreement.

11.        FedEx Consents. An additional closing condition (but not an
obligation of Seller) under Section 12 of the Purchase Agreement shall be
Buyer’s receipt of reasonable documentation evidencing FedEx’s consent to
matters requiring FedEx’s consent pursuant to Section 15.1 of the Lease, if any.
This closing condition shall be treated in the same manner as those closing
conditions set forth in Sections 12(b), (c) and (d) of the Purchase Agreement
are treated under Section 11(b) of the Purchase Agreement.

12.        Warranties. The following provision shall be added to the General
Assignment: “To the extent not prohibited by or inconsistent with law, the Lease
or the terms of the applicable warranties or guaranties, Seller hereby appoints
Buyer as Seller’s attorney-in-fact to act on behalf of Seller in the event of a
claim under any such warranty or guaranty. Seller agrees to reasonably cooperate
(at no cost to Seller) with Buyer in enforcing such warranties and guaranties.”

 

-3-



--------------------------------------------------------------------------------

13.        Leasing Brokerage Commissions. On or before the Close of Escrow,
Seller shall pay all commissions or finder’s fees required to be paid by Seller
under Section 40 of the Lease and under the Commission Agreement (defined
below), but only as and to the extent such commissions or fees are due and
payable prior to the Close of Escrow. Seller represents and warrants to Buyer
that, other than the commissions due to Fischer & Company (“Lease Broker”)
pursuant to that certain Standard Commission Agreement (“Commission Agreement”)
between Jones Development Company, LLC and Lease Broker, only executed by Jones
Development Company on February 17, 2011, no other commisons or finder’s fees
are payable by Seller under Section 40 of the Lease.

14.        Permitted Transferee. A Permitted Transferee shall include an entity
in which Douglas O’Donnell has a “direct or indirect” ownership or controlling
interest. In addition to the conditions set forth in clauses (i)-(iii) of
Section 36 of the Purchase Agreement, Buyer and any Permitted Transferee shall
be obligated to provide Seller with timely copies of any and all documentation
evidencing any such assignment by Buyer and assumption by Permitted Transferee,
together with reasonably satisfactory evidence that any purported assignee in
fact qualifies as a Permitted Transferee, and, if requested by FedEx, Buyer and
Permitted Transferee shall furnish or cause to furnished the documention or
further assurances described in Section 17.1 of the Lease.

15.        Assignment of Contracts. As required under Section 5 of the Purchase
Agreement, Buyer hereby provides Seller notice that Buyer desires Seller to
assign pursuant to the Assignment of Contracts (a) the construction contract
between Seller and Gerace Construction Company, Inc. (the “Construction
Contract”), (b) a letter agreement for architectural services between Jones
Development Company and Bill Thomas Design (the “Architect Agreement”), (c) a
letter agreement for engineering services between Jones Development Company and
Paul L. Meiers Engineering, LLC (the “Initial Engineering Agreement”), (d) a
Contract for Engineering/Surveying Services between Jones Development Company
and Paul L. Meiers Engineering, LLC (the “Subsequent Engineering Agreement”) and
(e) any other agreements related to the design, improvement and/or development
of the Property (together with the Construction Contract, the Architect
Agreement, the Initial Engineering Agreement and the Subsequent Engineering
Agreement, the “Contracts”). Accordingly, such Contracts shall constitute all of
the Contracts to be described on Exhibit “2” to the Assignment of Contracts.

16.        Authority. The parties executing this Amendment each represent and
warrant to the other that they are duly authorized to do so on behalf of the
party on whose behalf they have signed and that no further consents or approvals
are required in order for such person to duly bind the entity on whose behalf
such individual has executed this Amendment.

17.        Ratification; No Other Modifications. The terms of the Purchase
Agreement are hereby affirmed and ratified by each party and, except as
expressly provided in this Amendment, the Purchase Agreement shall remain
unmodified and in full force and effect.

18.        Counterparts; Electronic Delivery. This Amendment may be executed in
any number of counterparts, each of which shall be an original, but all of which
shall constitute one and the same instrument. The signature page of any
counterpart may be detached therefrom

 

-4-



--------------------------------------------------------------------------------

without impairing the legal effect of the signature(s) thereon provided such
signature page is attached to any other counterpart identical thereto except
having additional signature pages executed by other party or parties to this
Amendment attached thereto. Signatures may be delivered by facsimile or e-mail
and they shall be binding as if they were originals.

[signatures on following page]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date of
the Agreement.

 

“SELLER”

   

CAJUN FXF, L.L.C.,

a Missouri limited liability company

    By:           /s/    Kevin R. Jones                       Kevin R. Jones,
Manager      

 

“BUYER”

   

O’DONNELL ACQUISITIONS, LLC, a California

limited liability company

    By:           /s/    Douglas D. O’Donnll              

        Douglas D. O’Donnell, as Trustee of the DOD

        Trust dated August 29, 2002, its sole member

     

 

-6-



--------------------------------------------------------------------------------

EXHIBIT “1”

FEDEX LEASE DISCLOSURE REQUIREMENTS

1.     Entry into a material definitive agreement. When the REIT enters into a
material definitive agreement, such as a purchase agreement for a property, it
is required, within four business days thereafter, to file a Form 8-K. In
addition, a supplement should be filed to disclose the entry into the material
agreement, along with terms for the potential property acquisition (see
below for details regarding what should be disclosed).

2.     Acquisition of a property. When the REIT acquires a material asset, it is
required, within four business days thereafter, to file a Form 8-K. Any loan
agreements entered into at that time also would be required to be
disclosed. Financial statements of the property or the tenant (as determined in
accordance with the staff accounting manual) would be required within 71 days
thereafter. In addition, a supplement should be filed to disclose the
acquisition. The initial acquisition supplement is required to include
disclosure required by Item 14 (property description) and Item 15 (operating
data) of the Form S-11, as well as Item 11 of Guide 5 (description of real
estate investments). A follow up supplement would be filed to disclose the
appropriate financial statements, if not included in the initial acquisition
supplement.

Details on the tenant would include:

 

  1.

Principal nature of business of any tenant occupying ten percent or more of the
property;

  2.

Principal business, occupations and professions carried on in, or from the
building;

  3.

The principal provisions of tenants occupying ten percent or more of the
property, including but not limited to, rental per annum, expiration date and
renewal options;

  4.

If the property is material, property financials or financials of the tenant (or
guarantor) if a single tenant; and

  5.

Any other material terms of the leases would be disclosed (e.g., net leased).

More general information regarding the property would include:

 

  1.

Occupancy rate of the property expressed as a percentage for each of the last
five years;

  2.

Average effective annual rental per square foot or unit for each of the last
five years prior to the date of filing;

  3.

Schedule of the lease expirations for each of the ten years starting with
the year in which the registration statement is filed, stating (a) the number of
tenants whose leases will expire, (b) the total area in square feet covered by
such leases, (c) the annual rental represented by such leases, and (d) the
percentage of the gross annual rental represented by such leases;

  4.

Tax basis and depreciation disclosure; and

  5.

Tax disclosure.

 

-1-



--------------------------------------------------------------------------------

The material agreements must be filed, with either (x) the applicable Form 8-K
or (y) the earlier of the next post-effective amendment to the registration
statement and the next Form 10-Q/Form 10-K.

Any of the above information that is disclosed may be used in collateral
materials without further approval (e.g., press release, sales literature,
etc.).

No additional approvals from FedEx will be required related to the text or
timing of the above-referenced disclosures.

 

-2-